PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/366,209
Filing Date: 27 Mar 2019
Appellant(s): The Gillette Company LLC



__________________
Joanne N. Pappas
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/21/2022.

Every ground of rejection set forth in the Office action dated 6/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Response to Argument
Initially, the examiner acknowledges appellant’s request for the numerous provisional rejections on the grounds of non-statutory double patenting to be held in abeyance as appellant is prepared to file a terminal disclaimer pending identification of allowable claims if a double patenting rejection is still supported.
Appellant argues that the examiner’s proposed modification of Metcalf would not work if there is a placement of any kind of element in between its arms 38 and 39.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Kiraly, Iderosa, and King suggest providing a pivotable shaving head formed of a separate mounting structure and a detachable razor cartridge such that the razor cartridge does not require a pivoting structure and/or connecting structure to a handle assembly.  When applying this teachings to Metcalf, one skilled in the art would have replaced a razor cartridge of Metcalf (not shown) with a shaving head including a separate mounting structure and a detachable razor cartridge wherein the mounting structure is provided with recesses to receive the fingers 40 and 41 of Metcalf such that the cam follower element of on the modified Metcalf would have worked the same way in order to remove the entire shaving head and also would have provided an option of removing the razor cartridge by itself. Such a construction would have allowed to manufacture a simpler replaceable razor cartridge without requiring additional connection structure.
Appellant argues that one of ordinary skill in the art would not be motivated to modify Metcalf as suggested to include a pivoting head element and all of the additional components thereof nor to construct a different blade holding assembly since Metcalf provides the extremely simple single-button, thumb-operated mechanism.
As stated above, the modification of Metcalf would have provided alternative
means for mounting a razor cartridge that allows replacement of the razor cartridge without removing the entire shaving head.  This type of construction allows one of ordinary skill in the art to consider manufacturing of a simpler razor cartridge that does not require a pivoting structure on the razor cartridge.  Furthermore, such a modification would have still allowed a single-button, thumb-operated mechanism to be operated to remove the entire shaving head when desired.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/STEPHEN CHOI/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
Conferees:
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/OREN I GINSBERG/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.